Citation Nr: 0632666	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-38 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cervical spine 
disability, claimed as broken neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had active service from September 1980 to 
September 1984.  Thereafter, it appears that the veteran had 
reserve service until March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefits sought on appeal.

A hearing before the undersigned sitting in Reno, Nevada was 
held in January 2005. A transcript of that hearing is of 
record.

The Board notes that the veteran sought entitlement to 
service connection for a neck disability in November 1988.  
By rating action dated July 1989, that claim was denied.  In 
March 2002, the veteran filed the current claim seeking 
entitlement to service connection for a cervical spine 
disability, claimed as a broken neck.  The RO addressed the 
matter as an initial claim, and the Board will do likewise.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

There is evidence that the veteran has a current cervical 
spine disorder as demonstrated by the letter from private 
doctor P.J. Frey, II, M.D. dated November 2003 which reflects 
X-ray findings and a diagnosis of degenerative disc disease 
with spondylosis without overt signs of radiculopathy of the 
cervical spine, particularly C5-6 and C6-7 levels.

The veteran's service medical records include a July 1983 
entry that reflects that the veteran complained of a pinched 
nerve in his neck and reported a history of many prior 
episodes of neck pain.  The diagnosis was muscle strain or 
neural irritation.  A Statement of Medical Examination and 
Duty Status dated July 1985 reflects that the veteran 
experienced a right femur fracture caused by a parachute jump 
accident.  The veteran asserts in his September 2004 appeal 
(VA Form 9) that the accident injured his cervical spine.  An 
August 1985 letter from M.S. Beall, Jr., M.D, noted that the 
veteran was being treated for a fractured transverse process 
of the upper spine. 

A report dated May 2, 1988 from Dr. Beall suggests that neck 
pain the veteran reported at that time was musculoligamentous 
strain possibly caused by the veteran's use of crutches while 
convalescing during lengthy treatment for a broken femur.  A 
notation dated May 13, 1988 reflects that X-rays of the 
cervical spine showed narrowing at C5-6 with posterior 
osteophyte at that region and foraminal encroachment.  
Although the doctor indicated that the veteran's neck pain 
would resolve after he finished using crutches, the record 
does not reflect the etiology of the changes shown by the X-
rays, i.e. narrowing, posterior osteophyte, foraminal 
encroachment.  Further, a medical record dated May 26, 1988 
shows that the veteran was having neck problems and that X-
rays showed degenerative changes and radicular symptoms in 
the cervical spine.  The notation does not indicate the 
etiology of the degenerative change or radicular symptoms.  A 
letter from Dr. Beall dated August 1988 reflects that the 
veteran was treated for cervical strain with nerve root 
irritation, that it had resolved, and that he could resume 
strenuous activity.  The letter does not indicate the 
etiology of the cervical strain or nerve root irritation.  By 
October 1990, the veteran was again complaining of neck pain.  
October 1990 X-rays of the veteran's cervical spine were 
normal.  During the January 2005 hearing, the veteran 
testified that he made about 40 parachute jumps during 
service.  
Accordingly, the case is REMANDED for the following 
development:

1.	VA should request copies of the 
veteran's service personnel records, 
including records of parachute jumps 
made by the veteran during service.  
All records received should be 
associated with the claims file.

2.	Then, schedule the veteran for a VA 
examination to determine the nature and 
etiology of any cervical spine 
disability.  For each cervical spine 
disability identified, the examiner 
should indicate whether there is a 50 
percent probability or greater that it 
is related to the veteran's service.  
All appropriate tests and studies 
should be performed.  The examiner 
should review the veteran's claims 
file, including the service medical 
records, the reports by Dr. Beall, and 
Dr. Frey.  A complete rationale for any 
opinion should be included.

3.	Thereafter, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and an 
appropriate opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


